Citation Nr: 0500523	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  99-20 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome (IVDS) of the thoracolumbar spine, evaluated as 
40 percent disabling for the chronic orthopedic manifestation 
of limited lumbar spine motion and, effective September 23, 
2002, 10 percent disabling for the chronic neurologic 
manifestation of left lower extremity sciatica.

2.  Entitlement to service connection for bilateral knee 
disability as secondary to service connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions rendered by Regional 
Offices (RO) of the Department of Veterans Affairs (VA).  An 
August 1997 rating decision by the Washington, D.C., RO 
denied a rating in excess of 40 percent for low back injury 
with degenerative disc disease.  The Board remanded this 
issue to the RO in February 2001 to accommodate the veteran's 
request for a personal hearing that he subsequently 
cancelled.  An April 2003 rating decision by the Cleveland, 
Ohio, RO assigned a separate 10 percent rating for the 
chronic neurologic manifestation of left lower extremity 
sciatica due to IVDS effective September 23, 2002.  The Board 
has rephrased this issue on the title page to better 
correspond to schedular changes evaluating separately the 
chronic orthopedic and neurologic manifestations due to IVDS.  
The RO's April 2003 rating decision also denied a claim of 
entitlement to service connection for bilateral knee 
disability as secondary to service connected lumbar spine 
disability.  The Oakland, California, RO currently has 
jurisdiction over the case.


FINDINGS OF FACT

1.  The veteran's IVDS of the thoracolumbar spine has been 
manifested by severe limitation of motion with left lower 
extremity sciatica that is mild in degree; he has had more 
than intermittent relief of IVDS attacks without any periods 
of prescribed bed rest during the appeal period.

2.  There is no competent evidence that the veteran manifests 
additional chronic impairment of either knee as proximately 
due to his service connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
chronic orthopedic manifestations of IVDS have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 5292, 5293 
(1995-2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003-
04).

2.  Since September 23, 2002, the criteria for a rating in 
excess of 10 percent for the chronic neurologic manifestation 
of left lower sciatica due to IVDS have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8720 (2002).

3.  Bilateral knee disability is not proximately due to or 
the result of the service connected lumbar spine disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to assist and provide notice

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law on November 9, 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law redefined VA's notice 
and duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 


notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision on the increased 
rating claim was made prior to enactment of the VCAA on 
November 9, 2000.  Throughout the appeal, the RO has provided 
the veteran a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC) which have periodically advised 
the veteran of the legal standards applicable to the claim, 
the evidence reviewed, and the Reasons and Bases for denying 
his claim.  The veteran was provided his VCAA letter on 
December 18, 2001 advising him of the type(s) of evidence and 
information deemed necessary to substantiate his claim as 
well as the relative duties on the part of himself and VA in 
developing his claim.  This letter included an advisement to 
"tell us about any additional information or evidence that 
you want us to try to get for you."  An April 2003 SSOC 
advised the veteran of a change in schedular criteria for 
evaluating IVDS.

The veteran was also provided a pre-adjudicatory VCAA letter 
on his claim for entitlement to service connection for 
bilateral knee disability as secondary to his service 
connected lumbar spine disability.  This letter, dated June 
2002, advised him of the evidence and/or information deemed 
necessary to substantiate his claim as well as well as the 
relative duties on the part of himself and VA in developing 
his claim.  The RO further informed him to "tell us about 
any additional information or evidence that you want us to 
try to get for you."  Based upon the above, the Board finds 
that the content requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) have been satisfied for all issues on 
appeal.

Technically, the Board concedes that the VCAA notice on the 
increased rating claim was not provided to the veteran prior 
to the initial AOJ adjudication denying the claim.  This is 
so because of impossibility; the section 5103 provisions did 
not become law until after the initial AOJ decision.  As 
such, VA took a reasonable approach of providing a section 
5103 notice in a commonsense manner consistent with the 
procedural posture of the case; a rule of construction 
adopted by the United States Supreme Court in similar cases 
where procedural rules are applied retroactively.  See 
Landgraf v. USI Film Products, 511 U.S. 244, 280 (1994); 
Lindh v. Murphy, 512 U.S. 320, 328-29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has indicated an inability 
to seek private treatment, and VA has obtained all available 
VA clinic records.  VA has also provided the veteran with VA 
examinations to determine the current nature and severity of 
his lumbar spine disability, to include VA examination under 
a protocol consistent with the change in schedular criteria 
for evaluating IVDS.  On this record, the Board finds that 
any defect with respect to the VCAA timing requirement in 
this case was harmless error and that the particular concern 
identified in Huston is not present in this case.  See 
38 C.F.R. § 20.1102 (2003) (an error or defect by the Board 
which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the service medical records were associated 
with the claims folder and the RO has obtained all available 
VA clinic records identified by the veteran as relevant to 
his claims on appeal.  There are no outstanding requests to 
obtain any other relevant records that are both identified 
and available.  As indicated above, VA has provided the 
veteran VA examinations as necessary to substantiate his 
increased rating claim.  Absent a minimal showing by 
competent evidence that the veteran's lumbar spine disability 
results in additional disability of the knees, VA has no duty 
to obtain medical opinion with regard to the service 
connection claim.  Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003)

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.

II.  Factual Summary

Briefly summarize, the veteran received in-service treatment 
for low back pain following a falling injury.  His initial VA 
examination in April 1980 noted his complaint of sharp, non-
radiating low back pain requiring 2 hours of rest before 
alleviation.  His examination was unremarkable.  By means of 
a rating decision dated April 1980, the RO granted service 
connection for residuals of low back injury and assigned an 
initial non-compensable evaluation.

Thereafter, the veteran's private and VA clinic records 
document episodes of low back pain manifested by muscle 
spasms.  In December 1981, he was prescribed 10 days to two 
weeks of bed rest due to a diagnosis of disc prolapse.  VA 
examination in May 1982 noted the veteran's report of 
recurrent back sprains treated with Tylenol #3, Darvon and 
Percodan.  His physical examination was significant for 
limitation of lumbar spine motion and difficulty with toe and 
heel gait.  There was no evidence of radiculopathy.  His x-
ray examination demonstrated moderate narrowing of the L5-S1 
disc space.  He was given a diagnosis of chronic lumbosacral 
strain.  A July 1981 RO rating decision increased the 
evaluation for low back disability to 20 percent disabling.

By means of a VA Form 21-4138 filing received on June 26, 
1995.  His VA clinic records show that he underwent 60 days 
of domiciliary treatment in July 1995 for chronic low back 
pain and vocational assistance.  He reported chronic low back 
pain, further described as constant low backache with 
intermittent episodes of sharp, stabbing pain, with pain 
radiating to his lower left extremity.  He also complained of 
locking episodes of his back with left leg weakness.  His 
physical examination findings included an 80 percent loss of 
lumbar spine motion (LOM), a flattened lordotic curve, 
lumbosacral spine spasm, positive straight leg test on the 
left, sensory decrease of the left medial foot, and 
radiculopathy symptoms of the left lower extremity to the 
mid-calf.  An x-ray examination demonstrated minor 
degenerative changes of the lumbar spine without significant 
disc space narrowing.  His assessments included chronic low 
back pain doubt organic basis and herniated 


nucleus pulposus (HNP) of L5-S1.  He was prescribed physical 
therapy exercises, a back brace and warm compress treatments.  
It was noted that bed rest was contra-indicated.  He 
continued to complain of severe back pain upon his discharge 
in September 1995, and his prescriptions included plain 
Tylenol and Chlorzoxazone for spasms.

VA general examination in April 1996 reflected the veteran's 
complaint of chronic muscle spasm of the lumbar spine with 
intermittent radiation of pain of the left leg to the knee.  
His physical examination demonstrated normal range of motion, 
and neurologic examination was also described as normal.  He 
was given an impression of chronic low back pain with 
radiculopathy, rule out discogenic disease.

By means of a rating decision dated May 1996, the RO granted 
a 40 percent rating for residuals of low back injury with 
degenerative disc disease effective to June 26, 1995.

Subsequently, the veteran's VA clinic records include a July 
1997 clinic record documenting limited back motion with an 
impression of chronic low back pain.  At that time, the 
examiner noted that the veteran's disability was 
significantly interfering with his potential for 
rehabilitation.  An examination in September 1997 
demonstrated no focal neurologic deficits with 2+ reflexes.

A September 1997 private neurologic consultation by Joel L. 
Falik, M.D., noted continued spasm in the low back with 
limited range of motion.  At that time, the neurologist 
opined that the veteran's low back and cervical degenerative 
disc disease conditions caused a significant disability which 
appeared to be over 50%.

On VA spine examination in May 1998, the veteran complained 
of constant low back pain which had become "really bad" 
over the last couple of years.  His pain increased with any 
type of movement.  His pain was present more to the left of 
midline in the lumbar spine region.  He was scared to bend 
over as it caused severe low back pain, and he did not lift 
any heavy objects.  He was able to climb stairs as long as it 
was done carefully.  He further reported unbearable pain if 
he made the 


wrong move.  He described 10 to 15 episodes of sharp back 
pain for a day or so.  He had flare-ups of severe pain 
following various activities that lasted for an hour or two 
with a subsequent decrease in intensity.  He indicated being 
confined to bed for about four or five hours.  Over the past 
six months, he had been bedridden for a total of 
approximately two weeks due to low back pain.

On physical examination, the veteran ambulated with a stiff 
gait and held onto the chair for support when getting up and 
down.  His spine showed no postural abnormalities or 
deformities.  Muscle spasm was present in the paravertebral 
muscles in the left lumbar region.  The lumbar spine showed 
flexion up to 55 degrees with increasing pain beginning at 40 
degrees, extension limited to 10 degrees, left lateral 
flexion to 30 degrees with pain, right lateral flexion to 35 
degrees, left rotation to 35 degrees accompanied by an 
increase in pain, and right rotation to 35 degrees.  Straight 
leg raising was limited to 75 degrees on the right due to 
pain, and to 35 degrees on the left limited by pain.  Motor 
examination showed normal bulk and tone.  Lower extremity 
strength appeared to be normal distally, and was unable to be 
tested proximally due to low back pain.  Sensory examination 
was grossly intact.  Deep tendon reflexes were 2+ throughout 
and symmetrical.  He was given a diagnosis of degenerative 
arthritis of the lumbar spine with some decrease in range of 
motion and muscle spasm.

In pertinent part, a March 2001 VA clinic record noted the 
veteran's complaint of low back pain radiating to the left 
leg which became so severe as to cause him to drop to his 
knees.  These episodes were not related to lifting objects or 
any inciting event.  He further reported having right knee 
pain since a falling episode 30 days previously.  He had been 
using 800-mg. of Motrin as needed with no alleviation of his 
symptoms.  His physical examination was limited due to pain 
and an inability to cooperate.  He was walking with a limp 
and carrying a transcutaneous nerve stimulation (TEN) unit.  
His right knee was significant for effusion, tenderness to 
palpation and increased warmth.  His x-ray examination 
demonstrated patellar osteophytes but was otherwise normal.  
He was given a letter indicating his inability to walk or 
exercise for 10 days.  A January 2002 x-ray examination 
revealed degenerative spondylosis and degenerative disc 
disease at L5-S1.

Lay statements from family members submitted by the veteran 
in January 2002 attested to their observations of his 
problems with severe low back pain.  A statement from his 
mother reported that he had been bedridden for days and 
sometimes weeks due to his low back pain.

The veteran underwent another VA examination in February 
2002.  He reported a history of low back pain with give-way 
causing instability and falling.  His pain radiated to the 
left leg into the calf, and his left leg felt weak.  
Activities such as bending, standing 30-35 minutes or sitting 
more than 30 minutes caused pain.  He claimed to be 
unemployable due to his low back pain.  He used a TENS unit 
three times a week and took Motrin periodically.  He had 
severe pain twice per month that lasted for several days at 
which time he was unable to perform any useful activities.  
On physical examination, he had a slight list to the left 
when standing erect.  He spine was stiff and he moved 
stiffly.  Spasm was present in the paravertebral musculature.  
He had decreased movement of the upper lumbar segments on 
forward flexion with 50 degrees of forward flexion, 5 degrees 
of backward extension, 15 degrees of lateral flexion 
bilaterally, 15 degrees of right lateral rotation, and 25 
degrees of left lateral rotation.  His straight leg raising 
test was negative.  There was normal sensation, reflexes and 
strength in the lower extremities.  Dorsiflexion and plantar 
flexion was 4/5 on the left ankle and 5/5 on the right.  He 
was given an assessment of lumbar strain with degenerative 
joint disease of the lumbar spine.  The examiner also opined 
as follows:

I feel this patient has chronic lumbar 
symptomatology that is of a mild-to-moderate 
nature on most days.  He does have 
intermittently, approximately twice per month, 
severe symptomatology with regard to the 
lumbar spine.  His pain is worsened by 
activities as described above.  This pain can 
range to severe when performing activities 
such as attempting to walk more than 0.5 
mile(s), lifting bags of concrete weighing 50-
75 pounds, or repetitive bending at the waist.  
These activities will provoke severe pain and 
this patient has been avoiding them by his 
history.

In a statement received in June 2002, the veteran indicated 
that he was unable to attend a hearing due to his back 
disability.   He further reported a 25 year history of being 
unable to sit or stand for long periods of time.  

In October 2002, the veteran underwent a VA peripheral nerves 
examination.  At this time, he described a frequency of 
lumbar spine exacerbations as severe 8/10 pain occurring 
twice per month and lasting for two to three days in 
duration.  He also reported a history of falling three times 
since 1976 due to severe pain.  He was unable to sit for more 
than 30-40 minutes, stand for more than 15 minutes at a time 
or lift more than 75 before the onset of pain.  He was unable 
to engage in activities such as playing basketball.  He 
further described pain in both legs with the left greater 
than the right.  His left leg had shooting pain into the 
foot, primarily the lateral aspects of the 4th and 5th toes, 
which happened two to three times per month or with exercise.  
His leg weakness was intermittent.  He felt capable of 
sedentary activities, and expressed an interest in the 
accounting field.  However, he was unclear whether he could 
attend college classes due to his inability to stand or sit 
for prolonged periods of time.

On physical examination, the veteran displayed significant 
pain behavior and sighing.  He had pain with range of motion 
when standing upright and a very mild list to the left.  
There was palpable spasm in the paravertebral musculature in 
the L5-S1 region.  Range of motion was reduced and measured 
as forward flexion maximally to 40 degrees, backward 
extension to 10 degrees, rotation bilaterally to 20 degrees, 
right lateral flexion to 20 degrees and left lateral flexion 
to 10 degrees.  Straight leg raising test was negative 
bilaterally.  The extensor hallucis longus musculature was 
intact bilaterally.  Dorsiflexion and plantar flexion were 
intact.  He was given assessments of lumbar strain with 
degenerative spondylosis of L5-S1 and intermittent sciatica.

A March 2003 VA clinic visitation for severe reflex symptoms 
with epigastric pain included examination findings that the 
veteran manifested gross full range of motion in all 
extremities, no spinal deformities, and deep tendon reflexes 
2+/2+ throughout.

In March 2003, the veteran underwent another VA examination.  
He described 6/10 lower back pain on the right side which was 
worsened by activities such as bending down, picking up 
objects and any type of jerking or twisting motion.  He had 
10/10 pain three to four times per month that lasted up to 
two to three days.  He could comfortably sit 25-30 minutes, 
walk a mile and lift 40 pounds.  He could not lift 100 
pounds.  He felt capable of sedentary activities and work as 
long as he could get up and walk around at times.  He denied 
any current complaint with his knees.  He further described 
the recent onset of severe pain in his ribcage that had 
disabled him for the past two months.  On examination, there 
was mottling of the skin from a burn caused by a heating pad.  
His range of motion was measured as 45 degrees of forward 
flexion, 20 degrees of backwards extension, 15 degrees of 
rotation bilaterally, and 15 degrees of flexion bilaterally.  
A half squat provoked pain in the low back.  Straight leg 
raising was negative.  His knees showed full range of motion, 
but were not examined specifically.  The examiner offered an 
assessment of lumbar strain, and provided the following 
opinion:

When this patient has symptoms he will have 
fluctuation of symptoms, loss of joint 
excursion, strength, speed, coordination, and 
endurance of an additional 20% with regard to 
his low back.

DeLuca factors with regard to the knees are 
not pertinent, as the knees are not giving him 
symptoms at this time.

Provide an estimation of severity of the 
veteran's chronic lumbosacral spine 
symptomatology.  My estimation of the current 
severity is that this is moderately severe 
condition.  This patient has three to four 
episodes a month, lasting up to two to three 
days where he will have severe pain, during 
which time he needs to be on bedrest.

Is it likely as not that the veteran's 
service-connected spine disease renders him 
unable to secure or follow a substantial 
gainful occupation?  [H]e is currently unable 
to work at all due to this new pain syndrome 
in his upper right chest of unknown etiology.



However, concerning his lumbar spine, he is 
permanently unable to do his usual job of 
plumbing, but I feel he would be capable of 
sedentary employment where he was able to sit 
and stand as needed.  He also would need to 
perform only light lifting and avoid 
repetitive bending at the waist in this 
occupation should it be available.

This patient's medical history and C-file were 
all reviewed at this time in coming to this 
determination.  This patient did have two 
large C-files available for review.

By means of a rating decision dated April 2003, the RO 
assigned a separate 10 percent evaluation for sciatic in the 
left lower extremity effective September 23, 2002.

A July 2003 letter from a VA examiner noted that the veteran 
was manifesting left knee pain of two days duration without a 
history of recent injury.  His symptoms included slight 
swelling with positive tenderness around the left knee joint.  
An x-ray examination demonstrated mild osteoarthritis with a 
small effusion.

A VA clinic record in August 2003 indicating treatment for 
acute pancreatitis noted examination findings of 5/5 motor 
power in the lower extremities, normal motor coordination, 
intact sensations throughout, deep tendon reflexes ++ on both 
sides, and normal neurosensory examination.  

III.  Increased rating - thoracolumbar spine

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded 


history, reconciling the various reports into a consistent 
picture to accurately represent the elements of disability 
present.  38 C.F.R. § 4.2 (2004).  As such, the determination 
of whether an increased evaluation is warranted is to be 
based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The claimant bears the burden to establish entitlement to the 
benefits being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran's claim for an increased rating for his 
lumbosacral spine disability stems from a VA Form 21-4138 
filing received June 26, 1995.  Effective September 


23, 2002, VA revised the criteria for evaluating 
Intervertebral Disc Syndrome (IVDS).  See 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating diseases and injuries of 
the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  
The Board may only consider and apply the "new" criteria as 
of the effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The veteran 
has been advised of these changes in law in his April 2003 
SSOC.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2003), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2004).  Consideration of 38 C.F.R. §§ 4.40 
and 4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The RO's August 1997 rating decision established a 40 percent 
disabling for the veteran's degenerative disc disease of the 
lumbar spine under Diagnostic Code 5293.  This rating under 
the "old" schedular criteria contemplated moderate and 
recurring attacks of IVDS.  It also represented the maximum 
schedular rating available for limitation of lumbar spine 
motion (Diagnostic Code 5292) and lumbosacral strain 
(Diagnostic Code 5295).  A higher 60 percent rating available 


under Diagnostic Code 5293 required pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to site 
of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (1995-2002).  

The VA examination reports and clinic records since 1995 to 
the present clearly document demonstrable muscle spasm of the 
lumbosacral spine.  With the exception of 4/5 left ankle 
dorsiflexion and plantar flexion found on examination in 
February 2002, VA examinations and clinic records of file 
demonstrated reflexes that are intact.  His sensory 
examinations have been normal with the exception of a finding 
of sensory decrease of the left medial foot in July 1995.  
The veteran has described left leg sciatica symptoms with 
left weakness.  However, by his own account that is well 
documented in several examination reports, his symptoms are 
episodic and intermittent in nature.  He has consistently 
described severe IVDS as episodic and intermittent in nature.  
The Board finds, by a preponderance of the evidence, that the 
veteran has had more than intermittent relief of his IVDS 
attacks for any time during the appeal period.  As such, the 
Board cannot find, even with consideration of the provisions 
of 38 C.F.R. §§ 4.7 and 4.45, that the criteria for a 60 
percent rating under Diagnostic Code 5293 have been met.  

Changes to the IVDS Code became effective September 23, 2002.  
The new version, which is now redesignated to Diagnostic Code 
5243, evaluates IVDS (preoperatively or postoperatively) on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003-
04).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2003-04).  Orthopedic 
disabilities are rated using evaluation 


criteria for the most appropriate orthopedic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, NOTE 1 
(2003-04).  Similarly, neurologic disabilities are rated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

The veteran's chronic orthopedic manifestations of IVDS 
during the appeal period have been represented by severe 
limitation of motion of the lumbar spine.  This warrants the 
maximum 40 percent rating under Diagnostic Code 5292.  See 
Johnston, 10 Vet. App. at 85.  There is no competent evidence 
of ankylosis to consider application of Diagnostic Codes 5286 
or 5289.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 
1988) (ankylosis refers to immobility and consolidation of a 
joint due to disease, injury, or surgical procedure).  Cf. 
38 C.F.R. § 4.71a, Schedule of ratings - musculoskeletal 
system, NOTE 5 (2003) (fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis).  

The neurologic manifestations of the veteran's IVDS include 
intermittent sciatica symptoms of the left lower extremity 
that the RO has accepted as being chronic in nature.  The 
veteran has voiced complaint of left leg weakness that is not 
corroborated by the normal muscle strength examinations of 
record.  He has also complained of occasional right lower 
extremity pain with no competent evidence that this 
represents a chronic neurologic manifestation of IVDS.  The 
preponderance of the evidence demonstrates no other chronic 
neurologic manifestations of IVDS other than the left lower 
extremity sciatica.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given 


to the site and character of injury, the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2004).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2003).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2004).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete 


paralysis with marked muscular atrophy.  Id.  Diagnostic Code 
8620 refers to neuritis of the sciatic nerve while Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

The veteran's sciatica symptoms of the left lower extremity 
have been described by himself as recurrent but nevertheless 
intermittent in nature.  This symptom appears to manifest 
itself during flare-ups of disability.  Examination of the 
left lower extremity has consistently demonstrated normal 
strength, reflexes and perceptions to sense.  The Board finds 
that the left lower extremity sciatica symptoms are primarily 
sensory in nature and compatible with an incomplete paralysis 
of the sciatic nerve that is mild in degree.  Accordingly, 
the Board agrees with the RO that a separate 10 percent 
rating for the neurologic manifestation of right lower 
extremity sciatica due to IVDS is warranted as analogous to 
neuralgia of the sciatic nerve under Diagnostic Code 8720.  
The Board finds no evidence of organic changes, such as 
muscle atrophy, trophic changes, etc., which would warrant a 
higher rating still.

Accordingly, the Board finds that, under the new criteria, 
the veteran could be rated as 40 percent rating for his 
chronic orthopedic manifestation of severe limitation of 
lumbar spine motion and a separate 10 percent rating for his 
chronic neurologic manifestation left lower extremity 
sciatica.  After combining the ratings under 38 C.F.R. 
§ 4.25, the veteran would be entitled to a total 50 percent 
schedular rating by separately rating his chronic orthopedic 
and neurologic disabilities under Diagnostic Code 5243.

An alternative higher 60 percent rating may be considered 
under Diagnostic Code 5243 where there have been 
incapacitating episodes of IVDS having a total duration of at 
least six weeks during a 12 month period.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 U.S.C.A. § 4.71a, Diagnostic Code 5243, NOTE (2004).   The 
veteran has most consistently described flare-ups of IVDS 
occurring two times per month and lasting two to three days 
in duration.  His mother has described episodes lasting weeks 
in 


duration.  He claims to require bed rest as treatment.  A 
careful review of the record does not disclose during the 
appeal a single instance where these episodes required 
treatment and a prescription of bed rest by a physician as 
required for consideration of an alternative rating based 
upon the yearly duration of episodes of IVDS.  

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised would require a finding of favorable or 
unfavorable ankylosis.  Fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis.  Cf. 38 C.F.R. § 4.71a, Schedule of ratings - 
musculoskeletal system, NOTE 5 (2003).  In this case, there 
is no competent evidence of ankylosis of the lumbar spine, 
and the regulatory changes do not offer a more favorable 
result in this case.

Finally, the Board notes that the veteran has claimed 
unemployability due to his lumbar spine disability during the 
appeal period.  A VA examiner in July 1997 expressed concern 
that the veteran's lumbar spine disability was significantly 
interfering with his potential for rehabilitation.  In 
September 1997, Dr Falik noted that the veteran's service 
connected lumbar spine disability and non-service connected 
cervical spine disability caused a significant disability 
which appeared to be over 50% when combined.  The Board is 
required to consider whether to refer the veteran's claim to 
the Director of Compensation and Pension Service for extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b).  The provisions of 38 C.F.R. § 3.321(b) states as 
follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 


paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The veteran's 40 percent 
and 50 percent schedular ratings for lumbar spine disability 
in effect for varying times during the appeal period 
contemplate loss of working time due to exacerbations of 
disability, see 38 C.F.R. § 4.1, and the Board does not find 
that the exacerbations and extent of the veteran's symptoms 
to be out of proportion to the schedular disability ratings 
assigned during any time of the appeal period.  The veteran 
has not required the need for frequent hospitalizations, and 
has conceded during VA examinations that he would be capable 
of substantially gainful employment in a sedentary occupation 
if an accommodation could be made for him to change positions 
when needed.  The Board, therefore, finds no basis upon which 
to refer the case to the Director of Compensation and Pension 
for extraschedular consideration.

IV.  Service connection - bilateral knee

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional 


impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran argues that he manifests bilateral knee 
disability as secondary to his service connected lumbar spine 
disability.  He has indicated a history of falling on his 
knees on at least three occasions since his separate from 
service following severe bouts of lumbar spine pain.  His VA 
clinic records document such an incident in March 2001 
wherein he fell on his right knee resulting in symptoms of 
pain, effusion, tenderness to palpation and increased warmth 
with x-ray evidence of patellar osteophytes.  Findings by a 
VA examiner in July 2003 noted left knee symptoms of slight 
swelling and tenderness of the knee joint with x-ray evidence 
of mild osteoarthritis with a small effusion.  There is no 
medical opinion of record suggesting that the veteran's 
lumbar spine disability, to include the falls alleged caused 
by severe episodes of back pain, have caused or aggravated a 
chronic disability of either knee.  The veteran's well-
intentioned belief that he manifests residual disability as a 
result of his falls holds no probative value as the medical 
question of diagnosis and causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board must find 
that there is no competent evidence that the veteran 
manifests chronic additional impairment of either knee as 
proximately due to his service connected lumbar spine 
disability.  There is no doubt of material fact to be 
resolved in the veteran's claim and the claim, therefore, 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A rating in excess of 40 percent rating for the chronic 
orthopedic manifestation of limited lumbar spine motion due 
to IVDS is denied.

A rating in excess of 10 percent rating for the chronic 
neurologic manifestation of left lower extremity sciatica due 
to IVDS is denied.

Service connection for bilateral knee disability as secondary 
to service connected lumbar spine disability is denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


